DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-16 as originally filed on 08/31/20 are pending, and have been examined on the merits.  

Information Disclosure Statement
3.	11/17/2020 IDS
4.	The following Foreign Patent Document cited in the 11/17/2020 Information Disclosure Statement has not been considered for failure to comply with 37 CFR 1.98(a)(3)(i):
JP 2016507333, 2016-03-10, Xlumena, Inc.
37 CFR § 1.98(a)(3)(i) requires a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  No such explanation was provided for this Foreign Patent Document.   
5.	01/21/2021 IDS
6.	The following Foreign Patent Documents cited in the 01/21/2021 Information Disclosure Statement have not been considered for failure to comply with 37 CFR 1.98(a)(3)(i):
JP 11-19091, 1999-01-26
JP 2000-511787, 2000-09-12, VNUS Medical Technologies, Inc.
JP 2013-528472, 2013-07-11
37 CFR § 1.98(a)(3)(i) requires a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  No such explanation was provided for these Foreign Patent Documents.   
7.	The following Foreign Patent Document cited in the 01/21/2021 Information Disclosure Statement has not been considered for failure to comply with 37 CFR 1.98(a)(2):
JP 2013-545494, 2013-12-16 
37 CFR § 1.98(a)(2) requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  No copy of this Foreign Patent Document was provided. 

Claim Objections
8.	Claims 1, 2, 5, 6, 8, 13, & 15 are objected to because of the following informalities:  
	a.	Claim 1 recites “second anatomical structure” in line 2, but later recites “secondary anatomical structure” in line 7.  Dependent claim 2 then recites “second anatomical structure” while dependent claims 5, 6, 13, & 15 each recite “secondary anatomical structure.”  Applicant should select and utilize consistent terminology for the second anatomical structure in independent claim 1, as well as in the claims that depend therefrom.       
	b.         In claim 1, line 7, the semi-colon (;) should be deleted such that the recitation of “which tracks over a secondary guidewire; and is insertable into…” should instead recite --which tracks over a secondary guidewire and is insertable into-- for grammatical reasons.
c.	In claim 6, lines 2-3, the recitation of “the anatomical structures” should instead recite -- the first and second anatomical structures--.
d.	In claim 8, lines 1-2, the recitation of “wherein the cutting electrode comprised of one of…” should instead recite --wherein the cutting electrode is comprised of one of--, or --wherein the cutting electrode comprises one of-- for grammatical reasons. 
	e.	In claim 15, lines 2-3, the recitation of “the electrode” should instead recite --the cutting electrode--.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 2-6, 9, 10, 12, & 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
11.	Claim 2 recites the limitation “a primary guidewire” in line 5.  This recitation renders the claim indefinite, as it is not clear whether the recited “a primary guidewire” is the same “a primary guidewire” recited in independent claim 1 (from which claim 2 depends), or a separate/additional primary guidewire.  Clarification is required. 
12.	Claim 2 recites the limitation “a secondary guidewire” in line 7.  This recitation renders the claim indefinite, as it is not clear whether the recited “a secondary guidewire” is the same “a secondary guidewire” recited in independent claim 1 (from which claim 2 depends), or a separate/additional secondary guidewire.  Clarification is required. 
13.	Claim 2 is a dependent apparatus claim that includes positive recitations of method step, i.e., “a primary guidewire which is advanced distally…” and “a secondary guidewire which is placed through…”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of claim 2. Clarification is required.
14.	Claims 3 & 10 are rejected as ultimately depending from a claim (claim 2) rejected under 35 U.S.C. 112(b).
15.	Claim 4 recites the limitation “a primary guidewire” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear whether the recited “a primary guidewire” is the same “a primary guidewire” recited in independent claim 1 (from which claim 4 depends), or a separate/additional primary guidewire.  Clarification is required. 
16.	Claim 5 recites the limitation “a secondary guidewire” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear whether the recited “a secondary guidewire” is the same “a secondary guidewire” recited in independent claim 1 (from which claim 5 depends), or a separate/additional secondary guidewire.  Clarification is required. 
17.	Claim 5 recites the limitation “the adjacent anatomical structure” in lines 4-5.  There is insufficient antecedent basis for this recitation in the claim.
18.	Claim 6 recites the limitation “the walls” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
19.	Claim 9 is a dependent apparatus claim that includes a positive recitation of a method step, i.e., “the energy supply supplies…”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of claim 9. Clarification is required.
20.	Claim 12 recites the limitation “the primary anatomical structure” in lines 1-2.  There is insufficient antecedent basis for this recitation in the claim.
21.	Claim 14 recites the limitation “the cutter wire” in line 1.  There is insufficient antecedent basis for this recitation in the claim.
22.	Claim 14 recites the limitation “the polyamide insulation portion” in lines 2-3.  There is insufficient antecedent basis for this recitation in the claim.

23.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

24.	Claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
25.	Claim 16 is a dependent claim that depends from non-existent claim 34.  As such, claim 16 fails to limit the subject matter of the claim upon which it depends.
26.	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
27.	NOTE: For purposes of examination, claim 16 is being treated as depending from claim 15.


Claim Rejections - 35 USC § 102
28.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

29.       Claims 1-5, 7, 9, & 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0306993 to Hull et al. (“Hull”) [made of record in Applicant’s 01/21/21 IDS]. 
30.	Regarding claim 1, Hull discloses a catheter and tissue cutting system for percutaneously creating an anastomosis between a first and second anatomical structure comprising: 
a catheter [vessel access sheath (264) - ¶’s [0084], [0091]; FIGS. 13, 25] comprising a main body [body of sheath (264) - ¶’s [0084], [0091]; FIGS. 13, 25] having a lumen [the inner lumen of sheath (264) which, e.g., receives toggle delivery catheter (280) - ¶[0094]; FIG. 31] and tapered distal tip [clearly shown in FIGS. 13, & 25-34], configured to be moved distally into the first anatomical structure [into first vessel (287) - ¶[0090]; FIGS. 25-34] over a primary guidewire [first guidewire (272) - ¶[0090]; FIGS. 25-28]; 
a cutting electrode [toggle member (285), which comprises the distal end of toggle apparatus (284) - ¶’s [0088], [0094]-[0096]; FIGS. 20, 32-33], nested in said main body [toggle member (285) is delivered via toggle delivery catheter (280) which is inserted through the lumen of the main body of sheath (264) - ¶’s [0093]-[0096]; FIGS. 31-33], with a lumen which tracks over a secondary guidewire [second guidewire (278) - see ¶’s [0088], [0094]-[0095]; FIG. 20] [;] and is insertable into the secondary anatomical structure [second vessel (288) - ¶[0095]; FIGS. 32-33]; and 
an energy supply [source of RF energy or resistive heat energy - ¶’s [0013], [0019], Abstract] operative to energize the cutting electrode [(285)] in order to cut a tissue wall defining the first anatomical structure [see ¶[0096] (“radio-frequency (RF) energy is applied to the length of the toggle member 285. The RF energy functions to burn and fuse or weld the vessels together, creating an elongate aperture 307 through the opposing walls of each of the first vessel 287 and second vessel 288, as well as any intervening tissue. This elongate aperture 307 is shown in FIGS. 34 and 35. Alternative cutting approaches, such as resistive heat (hot wire), ultrasonic, laser, or mechanical approaches, may be used instead of RF energy, if desired. Energy may also be applied to opposing surfaces of the toggle delivery catheter”)].31.	Regarding claim 2, and as best understood [see rejection under § 112(b) above], Hull further discloses a coaxial piercing member [needle (292) - ¶[0090]; FIG. 23] having an inner lumen [needle (292) is hollow - ¶[0090]; FIG. 23], the coaxial piercing member [(292)] configured to be moved distally relative to the main body and to pierce through the wall of the first anatomical structure into the second anatomical structure [needle (292) is capable of piercing through the walls of anatomical structures - ¶[0090]]; 
a primary guidewire [first guidewire (272) - ¶[0090]; FIGS. 25-28] which is advanced distally in the first anatomical structure [FIG. 23]; and 
a secondary guidewire [second guidewire (278) - see ¶’s [0088], [0094]-[0095]; FIG. 20] which is placed through the inner lumen of the piercing element for forming a guide rail into the patient [second guidewire is capable of being placed through the lumen of needle (292)], through the first anatomical structure, and into the second anatomical structure [NOTE: side access needle (274), which is hollow, also comprises a coaxial piercing member capable of performing the claimed functional recitations of claim 2 - see ¶[0092]; FIGS. 28-29].32.	Regarding claim 3, Hull further discloses wherein the piercing member [e.g., side access needle (274)] is retractable into the main body lumen [¶[0093]; FIGS. 29-30].33.	Regarding claim 4, and as best understood [see rejection under § 112(b) above], Hull further discloses a primary guidewire [first guidewire (272) - ¶[0090]; FIGS. 25-28] extending through and distally from the main body lumen [FIGS. 25-29], over which the catheter main body [(264)] is tracked distally into the first anatomical structure [(287)] [see ¶[0091] (“…is to install the vessel access sheath 264 over the first guidewire 272 and into the first vessel 287, advancing the sheath 264 in the direction of arrow 295”); FIGS. 25-29].34.	Regarding claim 5, and as best understood [see rejection under § 112(b) above], Hull further discloses a secondary guidewire [second guidewire (278) - see ¶’s [0094]-[0095]], from the first anatomical structure [(287)] into the secondary anatomical structure [(288)] [FIG. 33], extending through and distally from the cutting electrode [(285)] [¶’s [0088], [0094]; FIG. 20], over which the cutting electrode separates from the main body into the adjacent anatomical structure [e.g., ¶’s [0088], [0094] & ¶[0095]; FIGS. 20, 31-33].35.	Regarding claim 7, Hull further discloses wherein the cutting electrode [(285)] is extendable from and retractable into the main body [(264)] through a side port [side port (276) - ¶[0086]; FIGS. 25-26] in the main body [(264)] [see FIGS. 20, 31-33]. 36.	Regarding claim 9, Hull further discloses wherein the energy supply supplies RF [e.g., ¶’s [0013], [0019], [0078], [0096]], ultrasonic [e.g., ¶’s [0078], [0096]], or resistive heating energy [e.g., ¶’s [0013], [0019], [0078], [0096]] to the cutting electrode.37.	Regarding claim 11, Hull further discloses wherein the cutting electrode comprises a cutter wire [¶’s [0078], [0096]]. 38.	Regarding claim 12, and as best understood [see rejection under § 112(b) above], Hull further discloses wherein the primary anatomical structure is a vein [e.g., ¶’s [0073], [0090]].   39.	Regarding claim 13, Hull further discloses wherein the secondary anatomical structure is an artery [e.g., ¶’s [0073], [0090]].
Claim Rejections - 35 USC § 103
40.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

41.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
42.       Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hull.
43.       Regarding claim 6, and as best understood [see rejection under § 112(b) above], Hull discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The relied-upon embodiment of Hull, however, does not explicitly disclose that:
the cutting electrode is resiliently biased and applies compression between the walls of the anatomical structures when it is advanced into the secondary anatomical structure.
In a separate embodiment [FIGS. 1-6], Hull teaches a similar cutting electrode [toggle bar (28) - ¶’s [0075], [0078]; FIG. 2] that it is pivotable between a closed orientation (utilized during both the device insertion and withdrawal steps) and an open orientation for creating the fistula [¶[0075]; FIG. 2].  A piercing toggle member (24) which comprises toggle bar (28) is delivered via a lumen (16) of a main body (12) [¶’s [0073]-[0077]; FIG. 1].  Hull further teaches that toggle bar (28) is biased to the closed orientation [¶[0075]] and applies compression [compresses the walls together when pulled] between the walls of the anatomical structures when it is advanced into the secondary anatomical structure [¶’s [0077]-[0078]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the relied-upon embodiment of Hull such that the cutting electrode is resiliently biased and applies compression between the walls of the anatomical structures when it is advanced into the secondary anatomical structure, since such a modification would serve to facilitate the process of removing the cutting electrode from the procedural site once the fistula has been created [i.e., biasing the electrode toward the main body will result in the cutting electrode being disposed in the main body as the main body is withdrawn from the procedural site, which will protect the first vessel (287) from potential damage/injury that might otherwise result from an inadvertent contact of the cutting electrode with the walls of the first vessel (287)].  

44.       Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of U.S. Patent Application Publication No. 2011/0306959 to Kellerman et al. ("Kellerman").
45.       Regarding claim 8, Hull discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While Hull teaches that radio-frequency (RF) energy is applied to the length of the cutting electrode [(285)] [see ¶[0096]], Hull is silent as to the material comprising cutting electrode [(285)].  As such, Hull does not explicitly teach:
wherein the cutting electrode [(285)] [is] comprised of one of stainless steel, Nitinol, or Nichrome.	Kellerman, in a similar field of endeavor, teaches a device for creating an arteriovenous (AV) fistula [Abstract], that utilizes, in one embodiment [FIG. 15], a cutting device (410) comprising a heater wire (466)/flexible clamp (468) arrangement fabricated from nitinol [¶[0051]; FIG. 15].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hull such that the cutting electrode [(285)], which is disclosed as conducting RF energy, be comprised of a known RF energy conductor such as, for example, nitinol, as taught by Kellerman, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

46.       Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of U.S. Patent Application Publication No. 2014/0107642 to Rios et al. ("Rios").
47.	Regarding claim 10, Hull discloses all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action. 	Hull does not, however, explicitly disclose that:
the piercing member [either needle (292) or needle (274)] comprises a micropuncture needle.	Rios, in a similar field of endeavor, teaches devices and methods for forming a fistula between two vessels [Abstract], and teaches that it was known to use a micropuncture set for vessel access [e.g., ¶[0047]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hull such that the piercing member [either needle (292) or needle (274)] comprises a micropuncture needle, since such a modification amounts merely to the substitution of one known needle type for another, yielding predictable results [vessel access] to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

48.       Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of U.S. Patent Application Publication No. 2017/0105797 to Mikkaichi ("Mikkaichi").
49.       Regarding claim 14, and as best understood [see rejection under § 112(b) above], Hull discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Hull does not disclose: 
wherein the cutter wire [¶’s [0078], [0096]] comprises a polyamide insulation and the cutting electrode is disposed at a distal end of the polyamide insulation portion.	However, the use of an exposed distal portion of an insulated wire as an electrode was well known in the art before the effective filing date of the claimed invention
As one example, Mikkaichi, in a similar field of endeavor, teaches a device incorporating a wire as an electrode, with all but the exposed end covered by an insulation material, which may comprise a polyamide resin [e.g., ¶[0052]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hull such that the cutter wire [¶’s [0078], [0096]] comprises a polyamide insulation and the cutting electrode is disposed at a distal end of the polyamide insulation portion, since protecting the proximal portion of the cutter wire with insulation would mitigate the risk of having an exposed portion of the cutter wire (within the lumen of the device/catheter) cause an electrical short with other portions of the device/catheter, etc.  

50.       Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of U.S. Patent Application Publication No. 2015/0105714 to Laudenslager et al. ("Laudenslager") [made of record in Applicant’s 01/26/22 IDS]. 
51.       Regarding claims 15 & 16, Hull discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
            Hull does not, however, disclose: 
            a positioning feature on the main body which is configured to detect when the electrode has entered the secondary anatomical structure (claim 15); nor
wherein the positioning feature comprises one of a pressure sensor, radiopaque marker, or a bleed port (claim 16).
Laudenslager, in a similar field of endeavor, teaches that it was known to place a positioning feature, such as a radiopaque marker, on a catheter body at desired locations (e.g., including at a distal tip) so as to enable visualization of the location of the catheter in a vessel lumen [see, e.g., ¶[0111]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hull to include a positioning feature on the main body which is configured to detect when the electrode has entered the secondary anatomical structure, and wherein the positioning feature comprises a radiopaque marker, as taught by Laudenslager, so as to enable visualization of the location of the catheter in a vessel lumen, thereby facilitating the procedure for a surgeon, which may ultimately result in a safer procedure for the patient/subject.  Further, such a known positioning/location technique was recognized as part of the ordinary capabilities of one skilled in the art (as established by Laudenslager), and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Hull) and the results (enabling visualization of the location of the catheter in a vessel lumen) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Double Patenting
52.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
53.       Claims 1, 2, 4-7, 15, & 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21, 27, & 28 of co-pending (parent) Application No. 15/982,946 (the “’946 Application”), published as U.S. Patent Application Publication No. 2018/0333203 on Nov. 22, 2018.  Although the claims at issue are not identical, they are not patentably distinct from each other because the features of each of claims of the instant application listed below are found in some form in the highlighted claims of the ‘946 Application (as of 08/12/22).  While the subject matter may differ in language or slightly in scope, each of the instant claims listed below are not considered distinct from the associated claim(s) of the ‘946 Application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The following relationships are noted by the Examiner:
Instant claim 1 to claims 17, 18, & 19 of the ‘946 Application;
Instant claim 2 to claim 17 of the ‘946 Application;
Instant claim 4 to claim 18 of the ‘946 Application;
Instant claim 5 to claim 19 of the ‘946 Application;
Instant claim 6 to claim 20 of the ‘946 Application;
Instant claim 7 to claim 21 of the ‘946 Application;
Instant claim 15 to claim 27 of the ‘946 Application; and
Instant claim 16 to claim 28 of the ‘946 Application.

Conclusion
54.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794